 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   PEDRO NAVARRO,

 9                                  Petitioner,            Case No. C18-1479-JCC-MAT

10          v.
                                                           ORDER DENYING MOTION FOR
11   JEFFREY UTTECHT,                                      APPOINTMENT OF COUNSEL

12                                  Respondent.

13

14          This is a federal habeas action filed pursuant to 28 U.S.C. § 2254. This matter comes

15   before the Court at the present time on petitioner’s motion for appointment of counsel. The

16   Court, having reviewed petitioner’s motion, and the balance of the record, hereby finds and

17   ORDERS as follows:

18          (1)     Petitioner’s motion for appointment of counsel (Dkt. 7) is DENIED. There is no

19   right to have counsel appointed in cases brought under 28 U.S.C. § 2254 unless an evidentiary

20   hearing is required. See Terravona v. Kincheloe, 852 F.2d 424, 429 (9th Cir. 1988); Brown v.

21   Vasquez, 952 F.2d 1164, 1168 (9th Cir. 1992); and, Rule 8(c) of the Rules Governing Section

22   2254 Cases in the United States District Courts. However, the Court may exercise its discretion

23   to appoint counsel for a financially eligible individual where the "interests of justice so require."


     ORDER DENYING MOTION FOR
     APPOINTMENT OF COUNSEL - 1
 1   18 U.S.C. § 3006A.

 2          The record is not yet sufficiently developed for the Court to determine whether an

 3   evidentiary hearing will be required, and petitioner has not demonstrated that the interests of

 4   justice are best served by appointment of counsel at this time. Counsel will be appointed, as

 5   required, should the Court later determine that an evidentiary hearing is necessary.

 6          (2)     The Clerk shall direct copies of this Order to petitioner, to counsel for respondent,

 7   and to the Honorable John C. Coughenour.

 8          DATED this 26th day of November, 2018.

 9

10                                                        A
                                                          Mary Alice Theiler
11                                                        United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DENYING MOTION FOR
     APPOINTMENT OF COUNSEL - 2
